UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7800



RAPHAEL MENDEZ,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA, J. T. HADDEN,
Warden; KEVIN J. MCBRIDE, PhD., A. F. BEELER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcom J. Howard,
District Judge. (CA-03-747-5-H)


Submitted:   April 15, 2004                 Decided:   April 22, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raphael     Mendez   appeals    the   district   court’s   order

dismissing his civil rights complaint. We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court. See Mendez v. United States,

No. CA-03-747-5-H (E.D.N.C. Oct. 29, 2003).        The motion for refund

of money withheld from appellant’s trust account under the Prison

Litigation Reform Act is denied.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                  - 2 -